Citation Nr: 1002526	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
May 1968 to September 1969, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which established service connection for PTSD at a 
30 percent evaluation, and from a January 2006 rating 
decision which denied service connection for residuals of a 
right knee injury.  A subsequent rating action, dated in June 
2008, increased the Veteran's disability rating for PTSD to 
50 percent, effective from the date of claim.  All required 
development has been accomplished, and the case is ripe for 
appellate review.    

The Veteran appeared at a Travel Board Hearing in September 
2009.  A transcript is associated with the claims file.  

The Veteran has put forth an allegation that his left knee is 
currently disabled due to overcompensation because of his 
right knee disability.  As the current decision grants 
service connection for a right knee disability, the Board 
notes that a claim has been put forth for service connection 
for a left knee disability as secondary to the right knee 
condition.  This claim is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran 
served in combat during Vietnam with an Airborne infantry 
unity, which required multiple exits from a helicopter under 
combat conditions; the competent evidence of record supports 
a finding that the Veteran's current disability of the right 
knee had causal origins with this combat service.  

2.  The Veteran's service-connected PTSD is productive of 
anxiety, aggression, intrusive thoughts, and panic attacks 
with passive suicidal ideation; the disability has produced a 
reduction of hours in which the Veteran is able to work, and 
it has limited social interaction to immediate family 
members; PTSD is thus productive of occupational and social 
impairment in most areas.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & 
supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for a 70 percent evaluation for PTSD, but no 
more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In October 2003 and December 2005 VCAA letters to the 
Veteran, he was informed about the information and evidence 
not of record that is necessary to substantiate his initial 
service connection claim for PTSD and for his service 
connection claim for a right knee disability, respectively.  
These letters included the information and evidence that VA 
will seek to provide, and the information and evidence the 
claimant is expected to provide.  While subsequent to the 
initial rating action regarding the award of a disability 
evaluation for PTSD, post-decisional documents informed the 
Veteran as to what was required to substantiate a claim for 
an increase for PTSD, including the evidence and information 
needed to establish a disability rating and effective date.  
The issue was re-adjudicated in a statement of the case 
following issuance of the compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).     

Also, the Veteran is represented by the California Department 
of Veterans Affairs, and that organization is presumed to 
have knowledge of what is necessary to substantiate a claim 
for service connection and for an increase in rating for 
PTSD.  Neither the Veteran nor his representative have pled 
prejudicial error with respect to the content or timing of 
VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that have not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided  thorough VA examinations addressing the severity of 
PTSD, and as the below decision includes a grant of service 
connection for a right knee disability, no further 
development is required for that claim.  See 38 C.F.R. 
§§ 3.326, 3.327 (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  There is no duty to provide another 
examination or medical opinion with regard to the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase arise out of an initial grant of 
service connection, the Board must consider the application 
of "staged" ratings for different periods from the filing 
of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Initial Rating/PTSD

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The Veteran is currently assigned a 50 percent 
disability rating.  This level of disability evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
(emphasis added).  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis-Service Connection/Right Knee

The Veteran contends that he injured his right knee during 
combat in the Republic of Vietnam, specifically as a result 
of repeated helicopter exits from altitude while under fire.  
It is his assertion that the residuals of this disability are 
present today, and that a chronic right knee condition has 
developed due to his combat activities in the U.S. Army.  

The Veteran served in Vietnam with the famed 101st Airborne 
Division ("Screaming Eagles"), and was decorated with the 
Combat Infantryman Badge (CIB) and Bronze Star Medal with 
"V" Device.  These awards document participation and 
heroism in combat with enemy forces respectively, and thus 
there is no doubt that the Veteran served in combat while an 
infantryman in Vietnam. 

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) provide 
that in the case of any Veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  As the 
Veteran in this case served in combat, the Board will accept 
his assertions of experiencing a right knee injury that was 
painful to him as a result of exiting helicopters.  Thus, 
there is evidence of an in-service injury in this case.  

Regarding a current diagnosis, the Board notes that the 
Veteran has several private hospitalization and treatment 
records which document surgical intervention for a posterior 
cruciate ligament (PCL) injury.  Specifically, arthroscopy 
was performed on the knee in July 2005 which confirmed the 
diagnosis of a chronic right knee condition.  

Given that the Veteran has a combat history and a current 
diagnosis of a right knee disorder, he was scheduled for a VA 
examination addressing etiology in July 2007.  The associated 
report diagnosed the Veteran as having status-post 
arthroscopy of the right knee, with partial medial 
meniscectomy, partial lateral meniscectomy, and 
chondroplasties for right medial meniscus tear with posterior 
cruciate ligament tear.  Residuals of a non-disfiguring scar, 
chronic pain, and noted instability were also listed.  
Regarding an etiology of this condition, the examiner noted 
having reviewed some of the medical history, including 
service treatment records and post-service operative reports, 
and stated that it would be speculation to opine as to if the 
condition was caused in service, or alternatively, if the 
disorder represented a pre-existing condition that was 
aggravated by service.  

The Veteran does not allege that his knee condition pre-
existed service, and states that while he reported having 
knee pain and occasional locking due to playing football 
before service, that he further reported to the Army 
physician during his induction physical examination that he 
had not had any abnormal knee problems for three years prior 
to service entry.  Indeed, the service treatment records 
reflect that the induction examiner noted that there had been 
no problem with the knee in three years, implying that the 
pre-service symptoms were acute and transitory, and the 
Veteran was cleared for military service.  There is no 
evidence of treatment for a right knee condition in service 
documented in the service treatment records; however, as the 
Veteran served in combat, it is conceded that he had some 
sort of knee injury during combat associated with his exits 
of helicopters.  See 38 U.S.C.A. § 1154.  

Although the July 2007 examiner was unable to relate the 
Veteran's knee condition to service, it is noted that two 
separate private medical opinions do provide a link between 
combat activities and the development of the chronic 
condition.  The earliest of these opinions, dated in May 
2005, followed a review of magnetic resonance imaging (MRI) 
studies and stated that the scarring noted on the PCL was 
indicative of an injury to that ligament, and that the only 
significant trauma which could have caused this would be the 
service in the U.S. Army Airborne in 1968 and 1969.  The 
second opinion was authored by an orthopedic surgeon, is very 
recent (dated in July 2009), and states that the instability 
associated with the PCL is associated with the Veteran's 
exiting of helicopters under combat conditions in Vietnam.   
The examiner stated that while the Veteran's genetics and 
non-ideal body mass index contributed to his right knee 
condition, it was also believed that the "high energy 
injury" PCL tear, associated with service in combat, also 
contributed to the current disability in the right knee.  

Given the opinions of these two examiners and the verified 
combat history of the Veteran, it is apparent that the 
Veteran's in-service injury to his knee played some causal 
role in the development of the current right knee condition.  
While other medical factors such as genetic pre-disposition 
and obesity may additionally add to the severity of the 
condition, it is clear that the preponderance of the evidence 
supports a finding that the "high energy injury" to the 
knee experienced in-service with combat exits from a 
helicopter also played a causal role.  As this is the case, 
the requirements for service connection have been met on a 
direct basis, and the claim will be granted.  See 38 C.F.R. 
§ 3.303(d).  

Analysis-Initial Rating/PTSD

The Veteran was granted service connection for PTSD in a 
March 2004 rating decision which established a 30 percent 
evaluation.  Subsequent to this action, a June 2008 rating 
decision granted a 50 percent evaluation effective to the 
date of the original claim.  The Veteran believes that he is 
entitled to a higher rating, and specifically contends that 
his disability picture warrants an assignment of a 70 percent 
evaluation.  

There are several VA examinations of record which document 
the severity of the Veteran's service-connected PTSD, as well 
as several reports submitted by the Veteran's private 
clinical psychologist.  The earliest of these letters, dated 
in September 2003, stated that the Veteran was able to work 
due to his intelligence and ability to overcome some aspects 
of his stressful war experiences; however, this ability has 
been compromised in recent years as he has become "less 
enamored" with his work.  A GAF score of 55 was assessed as 
a result of the gradual decrease in functioning.  The 
psychologist reported the Veteran as having panic attacks, 
anxiety, survival guilt, intrusive thoughts, and social 
isolation due to his PTSD.  With regard to social 
functioning, it was noted that the Veteran was an introvert 
who associated only with those in his family.  

The earliest VA examination of record is dated in December 
2003.  The associated report noted anxiety, depression, and 
insomnia associated with PTSD, and symptoms of avoidance 
behavior, intrusive thoughts, irritability, and agitation 
were noted.  A GAF score of 65 was assessed during the 
evaluation, and the Veteran was noted to have good 
relationships with his family.  Following this initial VA 
examination, the Veteran submitted a letter from his private 
psychologist, dated in August 2004, where an opinion was 
entered showing symptoms significantly more severe than what 
was reflected in 2003.  Specifically, this clinician assessed 
the Veteran as experiencing panic attacks, which are self-
medicated through alcohol abuse, as well as aggressive 
behavior.  Social isolation was noted, and the Veteran was 
becoming more limited in his employment, reducing his work 
hours to only a few hours each day.  A GAF score of 50 was 
assessed.    

A subsequent VA examination in July 2007 noted similar 
complaints as forwarded by the private psychologist in 2004.  
It was noted in this examination that the Veteran had 
continual alcohol abuse associated with his PTSD, and that he 
had quit attending support groups to address symptoms, as he 
found it hard to relate to other Veterans.  A GAF score of 55 
was assessed by this clinician.  

In October 2008, the Veteran participated in a telephone 
mental health consultation with VA caregivers, and he 
reported some passive suicidal ideation.  He stated that when 
driving down a road lined with trees, he would often think 
about crashing his car into them, yet he did not express a 
specific plan or intention to commit suicide.  In his 
September 2009 testimony before the Board, the Veteran also 
related these passive suicidal thoughts, although he had no 
specific plan to end his own life.  

The Board is satisfied that the symptoms listed above, 
present from at least 2003 until the current time, indicate 
social and occupational impairment in most areas.  
Specifically, the Veteran has experienced panic attacks due 
to his intrusive thoughts of combat, has had GAF scores in 
the low to mid 50s, and has had to reduce his work hours 
significantly due to his PTSD symptoms.  Although he has been 
able to keep contact with his family, he is isolated with 
others due to his aggression and irritability, which 
significantly impacts his social functioning (e.g. he will no 
longer attend support group meetings due to contact with 
other Veterans).  

There is no evidence of total impairment, however, as the 
Veteran is able to maintain some level of employment.  
Indeed, in keeping a strong relationship with his wife and 
daughters, and in working several hours at his construction 
job, it is apparent that the Veteran has a level of social 
and occupational engagement that is more than marginal; 
however, it is also definitely apparent that he is impaired 
in most areas of social and occupational functioning.  As 
this is the case, the Board will award a 70 percent 
disability evaluation for service-connected PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

As mentioned, the evidence of record does not show that the 
Veteran is totally disabled due to PTSD (indeed, he has 
specifically contended that he feels his symptoms warrant a 
70 percent evaluation), and thus a 100 percent evaluation 
will not be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In reaching this determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  With regard to the 
assignment of the maximum 100 percent rating, that doctrine 
is not applicable, as the preponderance of the evidence is 
against such an award.  38 U.S.C.A. § 5107(b); see also Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 


ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.  

Entitlement to a 70 percent initial disability evaluation for 
service-connected PTSD is granted, subject to the statutes 
and regulations applicable to the payment of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


